DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           6-22-2022 has been entered.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, et. al., U.S. Patent Application Publication Number 2019/0391247, filed May 21, 2019 in view of Ray, U.S. Patent Application Publication Number 2020/0309933, filed March 26, 2019.

As per claims 1 and 6, Gulati discloses a distributed FMCW radar communication system for interference mitigation in an ego unit comprising 
a RadCom unit arranged for radar sensing in a radar mode and for data communication in a communication mode with at least one target unit comprising a RadCom unit by switching between the radar mode and the communication mode in time and using separate frequency bands for the radar mode and the communication mode, using a random medium access technique for communication (Gulati, ¶64 using radar and communications to go between vehicles),
where the communicated control message information is used for a co-allocated multiple FMCW radar sensor in both the ego unit and the at least one target unit to a portion of a radar frame duration (Tf), where the starting times of different FMCW radar sensors are separated sufficiently so as they are orthogonal (Gulati, ¶113 using orthogonal signals to avoid interference).
Gulati fails to expressly disclose a single unit being used for both radar and communications and providing a control message with start time to avoid overlap.
Ray teaches a single unit performing radar and communication functions (¶8) and providing a control message with timing information between radars (¶132 allocating start times for each radar).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a single unit and separate start times in order to gain the benefit of reducing cost and number of components needed as well as avoiding interference by synchronizing ahead of time as taught by Ray (¶132-133).

As per claim 3, Gulati as modified by Ray discloses a distributed FMCW radar communication system according to claim 1-e+ 2, wherein the frequency band for the radar mode in the ego unit and the at least one target unit is the same, and wherein the frequency band for the communication mode in the ego unit and the at least one target unit is the same (Gulati, ¶64 where radar and comm are in the same band as the vehicles are able to communicate and interfere with one another).

As per claim 10, Gulati as modified by Ray further discloses a vehicle, wherein the vehicle comprises a distributed FMCW radar communication system according to claim 1 (Gulati, Fig. 6A).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Ray as applied to claim 1 above, and further in view of Lin, et. al., U.S. Patent Application Publication Number 2015/0230160, published August 13, 2015.

As per claim 2, Gulati as modified by Ray discloses the system of claim 1 but fails to disclose use of CSMA for communication.
Lin teaches CSMA communications (¶40).
It would have been an obvious matter of design choice to use CSMA, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Gulati. The examiner submits it is well within the skill of a person in the art to determine what existing and known communication protocols to use.

 Allowable Subject Matter
Claims 4, 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619